DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the tilt sensors as described in the specification.  It is unclear from the drawings how the tilt sensor would function in the invention. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 4 line 25, “y un” should be “and a “
Page 4 line 26, “un” should be “a”.  
Appropriate correction is required.

Claim Objections
Claims 2-7 are objected to because of the following informalities: 
Claims 2-7. The phrase “the lock mechanism” should be “the automatic lock mechanism”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the opposite end" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pin (7) spring" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower part" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the panel" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the panel" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites tilt sensors. It is unclear if the tilt sensors recited are the same as the tilt sensors recited in claim 1 or not. It is also unclear how the tilt sensors and the perpendicular rod are connected to each other since the tilt sensors are not shown in the figure or described in the specification. This renders the scope unclear. Examiner will interpret the claims as best understood.
Claim 5 recites the limitation "the electronic component" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 6-7 are rejected based on their dependency on claim 1.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060049645 to Drumm in view of US 20080120780 to Genaro et al. (Genaro).
Regarding claim 1, Drumm discloses:
An automatic lock mechanism for foldable systems (fig 5), characterized in that it consists of:  sa long liner (2) that host the most of pin (6) or lock system (46) with magnetic and electronic (12) aid; a short liner (4); a pin (6) or lock system (46) with electronic and magnetic aid components (12);  10magnets (12) located on the opposite end of the pin spring (fig 5); and a join base (24) on the lower part of the long liner and the short liner (fig 5).
Although Drumm doesn’t explicitly disclose: tilt sensors (3) located on both long liner (1) and short liner (2), Genaro teaches that it is well known in the art for angle or tilt sensors to be used on various sections of a support structure (paragraph 0121). It would have been obvious to a person of ordinary skill in the art before the date of filing to combine the teachings of Genaro into Drumm at least because doing so provides added precision in lining up two adjacent surfaces and allowing for complete latching.
Regarding claim 2,  although Drum does not explicitly disclose:
The lock mechanism according to claim 1, characterized in that the long liner attaches to one of the panels, composing the foldable system. Genaro discloses a long liner (61) attaching to one of the panels (top half of 10 in fig 1a; Genaro), composing the foldable system (10; see fig 1a; Genaro). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Genaro into Drumm at least because doing so allows for folding of the lock system, providing ease of portability. 
Regarding claim 3, Drumm (in view of Genaro) discloses:
The lock mechanism according to claim 1, characterized in that the short liner (62, Genaro) 15locates on the panel opposite to the long liner (bottom half of 10 in fig 1a; Genaro) in the foldable system.
Regarding claim 4, Drumm (in view of Genaro) discloses:
The lock mechanism according to claim 1, characterized in that the tilt sensors (3) are chosen from a group consisting of accelerometers, inertial tracking units and direction measurement sensors (paragraph 0124; Genaro; teaches any type of sensor could be used for the angle tilt sensors).
Regarding claim 6, Drumm (in view of Genaro) discloses:
The lock mechanism according to claim 1, characterized in that the pin or lock system has a compressed spring on one end (spring connected to pin 6, fig 5; Drumm).
Regarding claim 7, Drumm (in view of Genaro) discloses:
The lock mechanism according to claim 1, characterized in that the join base is 25divided into sections (section underneath 2 and section underneath 4, fig 5; Drumm).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060049645 to Drumm in view of US 20080120780 to Genaro et al. (Genaro) and in further view of US 20160326773 to Tobias et al. (Tobias)
Regarding claim 5, although Drumm (in view of Genaro) does not explicitly disclose:
The lock mechanism according to claim 1, characterized in that the electronic 20component of the pin or lock system comprises of solenoid with perpendicular rod and tilt sensors connected to each other, Tobias teaches that it is well known in the art of an electronic component of a lock system to comprise of a solenoid (164, paragraph 0055) with a perpendicular rod (184, fig 4) and tilt sensors connected to each other (paragraph 0055, sensor 138 and solenoid connected ,see fig 6E). It would have been obvious to a person of ordinary skill in the art before the date of filing to combine the teachings of Tobias into Drumm in view of Genaro at least because doing so provides an electronic means of locking thereby increasing safety.

Conclusion
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675